MEMORANDUM OPINION
                                          No. 04-11-00248-CR

                                     Ernest Rincon HERNANDEZ,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2011-CR-1235
                            Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 1, 2011

DISMISSED

           The trial court signed a certification of defendant’s right to appeal stating that this “is a

plea-bargain case, and the defendant has NO right of appeal” and “defendant has waived the

right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d) provides, “The appeal must be

dismissed if a certification that shows the defendant has the right of appeal has not been made

part of the record under these rules.” TEX. R. APP. P. 25.2(d). Accordingly, on April 19, 2011,

this court issued an order stating this appeal would be dismissed pursuant to Rule 25.2(d) unless
                                                                                   04-11-00249-CR


an amended trial court certification that shows defendant has the right of appeal was made part of

the appellate record. See Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003,

order); TEX. R. APP. P. 25.2(d); 37.1.

       On May 13, 2011, defendant’s appellate counsel filed a letter stating “this court has no

choice but to dismiss the appeal.” In light of the record presented, we agree with defendant’s

counsel that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is

dismissed.

                                                     PER CURIAM



Do not publish




                                               -2-